DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                NO. 12-05-00375-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN
RE: CENTERPOINT ENERGY ENTEX,
A
DIVISION OF CENTERPOINT §          ORIGINAL PROCEEDING
ENERGY
RESOURCES GROUP,
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
PER
CURIAM




            Relator has filed a motion to dismiss this original
proceeding.  All other parties to the
proceeding have been given notice of the filing of this motion.  In its motion, Relator represents that
Respondent signed an order granting a nonsuit in the underlying proceeding on
March 10, 2006, which renders this original proceeding moot.  Accordingly, the motion to dismiss is
granted, and this original proceeding is dismissed as moot.
Opinion
delivered March 15, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
                                                                                                                
 
 
 
 
(PUBLISH)